DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0229249 A1, hereinafter “Cheng”) view of 3GPP TS 23.287 V0.3.0 (hereinafter “3GPP”).
	Regarding claims 1 and 11, Cheng teaches a method performed by a first terminal in a wireless communication system (Figs. 3-6), the method comprising: establishing a unicast link with a second terminal for a first service of a first service type of a plurality of service types (Fig. 3, ¶ [0051], The UE 120a may initiate a unicast direct communication link to the UE 120e, and, at a different time or for a different application or service, the UE 120e may also initiate another unicast direct communication link to the UE 120a. ¶ [0057], ¶ [0058]), wherein the unicast link supports one or more service types/QoS flows, and the first service type is associated with at least one first of application layer identifier(s) (IDs) of the first terminal and the second terminal (Fig. 4, ¶ [0057], UE 120a may determine that a new unicast connection is to be established based at least in part on the triggering event. UE 120a may determine whether to establish a new unicast link based at least in part on QoS requirements of transmissions that are to occur via the new unicast link. ¶ [0058], at the APP layer, UE 120a may pass a link request including a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, an indicator that the new unicast connection is to be for unicast communication, a combination thereof, and/or the like. Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID).
Cheng does not explicitly teach a pair of application layer IDs of the first terminal and the second terminal (i.e., a source/initiating UE’s application layer ID and destination/target UE’s application layer ID) associated with a first service type; wherein the unicast link supports a plurality of service types associated with a same application layer ID of the first terminal having one or more application layer ID; in case that a data transfer for a second service of a second service type is initiated, identifying whether second application layer ID(s) associated with the second service type is identical to the first pair between the application layer ID of the first terminal and the application layer ID of the second terminal; determining to reuse the established unicast link, in case that the second pair of application layer IDs associated with the second service type is identical to the first pair between application layer ID of the first terminal and the application layer ID of the second terminal;  and modifying the established unicast link with the second terminal by adding the second service type to the established unicast link .
 	However, Cheng teaches in case that a data transfer for a second QoS flow of a plurality of QoS flows is initiated, identifying whether second application layer ID(s) associated with the second QoS flow is identical to the first of application layer ID(s) of the first terminal and the second terminal; determining to reuse the established unicast ¶ [0057], a connection manager or the V2X layer may determine whether a new data bearer for a new QoS flow is to be setup over the PC5 unicast link or whether an existing data bearer and QoS flow is usable for the new application. ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer temporary station ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0066]);  and modifying the established unicast link with the second terminal by adding the second QoS to the established unicast link (Figs. 4, 5, ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same L2 ID or application layer temporary station ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). the QoS parameter may include a plurality of QoS requirements (e.g., relating to different sets of 5G QoS identifiers, data rates, delay budgets, and ranges)., ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link. In contrast, when an existing destination identifier is provided but a new QoS parameter is provided, UE 120a may determine to establish a new QoS flow using an existing unicast link, ¶ [0071]). 
 	Further, 3GPP teaches UE maintains a mapping between the application layer identifiers and the Layer-2 IDs used for the unicast links and the UE provides application information (the service type (e.g. PSID or ITS-AID) of the V2X application, initiating UE's application layer ID and the target UE's application layer ID) for PC5 unicast communication (Pages 17-18, application (identified by PSID or ITS-AID), §5.2.1.4, after successful PC5 unicast link establishment, UE A and UE B use a same pair of Layer-2 IDs for subsequent PC5-S signaling messages exchange and V2X service data transmission. The unicast link profile identified by PC5 Link Identifier includes application layer identifier and Laye2-ID of UE A, application layer identifier and Layer-2 ID of UE B and a set of PC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with the QoS parameter (i.e., PQI and optionally Range), Page 22, a particular service identified by PSID/ITS-AID, Page 26, §5.6.1.4, Page 32-34, §6.3.3.1); mapping of destination layer-2 ID(s) and V2X services (e.g., PSID or ITS-AIDs of the V2X application) (Page 14); QoS requirements for different service types (Page 14, which QoS parameter(s) is used, Pages 19-24, §5.4.1.1, §5.4.2, §5.4.3. Table 5.4.4-1). 3GPP further suggests a same PC5 unicast ink can be established for more than one service types (PSID or ITS-AIDs) (Page 33).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to maintain a mapping of a pair between an application layer ID of the first terminal and the application ID of the second terminal associated with the one or more application layer IDs, and to modify the established unicast link with the second terminal  by adding the second service type to the established unicast link in case that the pair of second application layer IDs associated with the second service type is identical to the first pair between the application layer ID of the first terminal and the application ID of the second terminal in the system of Cheng to comply with the 3GPP requirements and to further enhance industrial applicability.
	Regarding claims 6 and 16, Cheng teaches a method performed by a second terminal in a wireless communication system (Figs. 3-6),, the method comprising: establishing a unicast link with a first terminal for a first service of a first service type of a plurality of service types (Fig. 3, ¶ [0051], The UE 120a may initiate a unicast direct communication link to the UE 120e, and, at a different time or for a different application or service, the UE 120e may also initiate another unicast direct communication link to the UE 120a. ¶ [0057], ¶ [0058]), wherein the unicast link supports one or more service types/QoS flows associated with at least one first application layer identifier(s) (IDs) of the first terminal and the second terminal (Fig. 4, ¶ [0057], UE 120a may determine that a new unicast connection is to be established based at least in part on the triggering event. ¶ [0058], at the APP layer, UE 120a may pass a link request including a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, an indicator that the new unicast connection is to be for unicast communication, a combination thereof, and/or the like. Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID).
	Cheng does not explicitly teach a pair of application layer IDs of the first terminal and the second terminal (i.e., a source/initiating UE’s application layer ID and destination/target UE’s application layer ID) associated with the service types; wherein the unicast link supports a plurality of service types associated with a same application layer ID of the first terminal having one or more application layer ID; modifying the established unicast link to reuse the established unicast link for a second service of a second service type of the plurality of service types, in case that a data transfer for the second service is initiated, wherein the established unicast link is determined to be reused for the second service, in case that a second pair of application layer IDs associated with the second service type is identical to the first pair between the application layer ID of the first terminal and the application layer ID of the second terminal, and wherein the established unicast link with the second terminal is modified by adding the second service type to the established unicast link.
 	However, Cheng teaches in case that a data transfer for a second QoS flow of a plurality of QoS flows is initiated, identifying whether second application layer ID(s) associated with the second QoS flow is identical to the first of application layer ID(s) of the first terminal and the second terminal; determining to reuse the established unicast link, in case that the second application layer ID(s) associated with the second QoS flow is identical to the first application layer ID(s) of the first terminal and the second terminal (¶ [0057], a connection manager or the V2X layer may determine whether a new data bearer for a new QoS flow is to be setup over the PC5 unicast link or whether an existing data bearer and QoS flow is usable for the new application. ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer temporary station ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0066]);  and modifying the established unicast link for the first service type by adding the second QoS to the established unicast link (Figs. 4, 5, ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same L2 ID or application layer temporary station ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). the QoS parameter may include a plurality of QoS requirements (e.g., relating to different sets of 5G QoS identifiers, data rates, delay budgets, and ranges)., ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link. In contrast, when an existing destination identifier is provided but a new QoS parameter is provided, UE 120a may determine to establish a new QoS flow using an existing unicast link, ¶ [0071]). 
Pages 17-18, application (identified by PSID or ITS-AID), §5.2.1.4, after successful PC5 unicast link establishment, UE A and UE B use a same pair of Layer-2 IDs for subsequent PC5-S signaling messages exchange and V2X service data transmission. The unicast link profile identified by PC5 Link Identifier includes application layer identifier and Laye2-ID of UE A, application layer identifier and Layer-2 ID of UE B and a set of PC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with the QoS parameter (i.e., PQI and optionally Range), Page 22, a particular service identified by PSID/ITS-AID, Page 26, §5.6.1.4, Page 32-34, §6.3.3.1); mapping of destination layer-2 ID(s) and V2X services (e.g., PSID or ITS-AIDs of the V2X application) (Page 14); QoS requirements for different service types (Page 14, which QoS parameter(s) is used, Pages 19-24, §5.4.1.1, §5.4.2, §5.4.3. Table 5.4.4-1). 3GPP further suggests a same PC5 unicast ink can be established for more than one service types (PSID or ITS-AIDs) (Page 33).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish a same unicast link for more than one service types associated with a same application layer ID of the first terminal having one or more application layer IDs, and to maintain a mapping of a pair between an application layer ID of the first terminal and the application ID of the second terminal associated with the service type(s), and to and to modify the established unicast link with the second terminal  by adding the second service type to the established unicast link in case that 
	Regarding claims 2, 7, 12 and 17, Cheng in view of 3GPP teaches the method of claim 1, further comprising: assigning a link identifier for the unicast link, in case that the unicast link is established (Cheng: ¶ [0060], UE 120a may pass the link response message to the APP layer (e.g., which may include link handler information, such as a link identifier, a flow identifier, a combination thereof, and/or the like) to enable the APP layer to use the existing link), wherein the unicast link is associated with a unicast link profile which includes the application layer IDs of terminals, Layer-2 IDs of the terminals, and a quality of service (QoS) flow identifier profile (Cheng: ¶ [0051], ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0062], UE 120a may pass a plurality of QoS parameters, as described above to trigger management of a plurality of QoS flows for the new unicast link. In some aspects, UE 120a may include V2X layer context information in the V2X layer message. For example, the V2X layer may include a QoS flow profile, a security context, an upper layer identifier, an L2 ID, an Internet protocol (IP) address, a combination thereof, and/or the like. ¶ [0066]).
 	Cheng does not explicitly teach wherein the unicast link is associated with a unicast link profile which includes the supported plurality of service types, the application layer IDs of the first and second terminal, Layer-2 IDs of the first and second 
	3GPP teaches assigning a link identifier for the unicast link, in case that the unicast link is established, wherein the unicast link is associated with a unicast link profile which includes the supported one or more service types, the application layer IDs of the first and second terminal, Layer-2 IDs of the first and second terminal, and a quality of service (QoS) flow identifier (QFI) for each service type of the plurality of service types, wherein the unicast link can support more than one service types (Page 17, §5.2.1.4, During the unicast link establishment, each UEs self-assign PC5 Link Identifier and associate the PC5 Link Identifier with the Unicast Link Profile for the established unicast link. The PC5 Link Identifier is a unique value within the UE. The Unicast Link Profile identified by PC5 Link Identifier includes application layer identifier and Layer-2 ID of UE A, application layer identifier and Layer 2 ID of UE B and a set ofPC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with QoS parameters (i.e. PQI and optionally Range). V2X Application layer identifies the corresponding PC5 unicast link even if there are more than one unicast link associated with one service type (e.g. the UE establishes multiple unicast links with multiple UEs for a same service type), Pages, 24, 33, 34).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to associate a unicast link profile with a unicast link including the supported plurality of service types, the application layer IDs of the first and second terminal, Layer-2 IDs of the first and second terminal, and a QFI for each service type of the plurality of service types in the system of Cheng to comply with the 3GPP requirements and to further enhance industrial applicability.

	Cheng does not explicitly teach delivering, by a service enabling (SE) layer, the link identifier and information on the unicast link to an access stratum (AS) layer, wherein the information on the unicast link includes Layer-2 ID information of the first terminal and the second terminal; maintaining, by the AS layer, the link identifier and the information on the unicast link to reuse the unicast link; and performing a data communication with the second terminal using the Layer-2 ID information via the unicast link.
3GPP teaches delivering the link identifier and information on the unicast link to an AS layer, wherein the information on the unicast link includes Layer-2 ID information of the first terminal and the second terminal; maintaining, by the AS layer, the link identifier and the information on the unicast link to reuse the unicast link; and performing a data communication with the second terminal using the Layer-2 ID information via the unicast link (Page 17, §5.2.1.4, V2X layer of the transmitting UE indicates to AS layer whether the message is for PC5-S signalling message (i.e. Direct Communication Accept, Link Layer Identifier Update Request/Response, Disconnect Request/Response) or service data transmission when it sends message over the established PC5 link. Page 34, §6.3.3.1, UE-1 has a V2X service associated with this unicast link. The communication mode (i.e. unicast), and Layer-2 ID information (i.e. source Layer-2 ID and destinationLayer-2 ID) are provided to the AS layer, together with the V2X message.UE-1 sends the V2X service data using the source Layer-2 ID (i.e. UE-l's Layer-2 ID for this unicast link) and the destination Layer-2 ID (i.e. UE-2's Layer-2 ID for this unicast link)).

	Regarding claims 4 and 14, Cheng in view of 3GPP teaches the method of claim 3, wherein the modifying of the established unicast link comprises: transmitting a link modification request message to the second terminal, wherein the link modification request message includes information on the service type and information on QoS flow for the service type, wherein the unicast link profile is updated based on the link modification request message, and wherein the service type/QoS flow is added to the established unicast link based on the link modification request message (Cheng: Fig. 5, ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). ¶ [0071], ¶ [0072], UE 120a may pass a link management request that includes an L2 ID, a QoS profile, a V2X layer message, a cause code (e.g., indicating that a link is to be updated rather than established), a combination thereof, and/or the like).
 	Cheng does not explicitly teach wherein the link modification request message includes information on the second service type and information on QoS flow for the second service type, wherein the unicast link profile is updated based on the link modification request message, and wherein the second service type is added to the established unicast link based on the link modification request message
	3GPP teaches a same unicast link can support more than one service type and the types and during the unicast link establishment, each UEs self-assign PC5 Link Identifier and associate the PC5 Link Identifier with the Unicast Link Profile for the established unicast link. The Unicast Link Profile identified by PC5 Link Identifier includes application layer identifier and Layer-2 ID of UE A, application layer identifier and Layer 2 ID of UE B and a set ofPC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with QoS parameters (i.e. PQI and optionally Range) (Page 17, 18, §5.2.1.4, Pages, 24, 33, 34).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include information on the second service type and information on QoS flow for the second service type in the link modification request message, and to update the unicast link profile updated based on the link modification request message and to add the second service type to the established unicast link based on the link modification request message in the system of Cheng to comply with 3GPP requirements and to further enhance industrial applicability.
Cheng: Fig. 4, ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link).
 	Regarding claims 9 and 19, Cheng in view of 3GPP teaches the method of claim 8, wherein the modifying of the established unicast link comprises: receiving a link modification request message from the first terminal, wherein the link modification request message includes information on the service and information on QoS flow for the service, wherein the unicast link profile is updated based on the link modification request message, and wherein the service is added to the unicast link based on the link modification request message (Cheng: Fig. 5, ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). ¶ [0071], ¶ [0072], UE 120a may pass a link management request that includes an L2 ID, a QoS profile, a V2X layer message, a cause code (e.g., indicating that a link is to be updated rather than established), a combination thereof, and/or the like, ¶ [0071]-¶ [0073]).
 	Cheng does not explicitly teach wherein the link modification request message includes information on the second service type and information on QoS flow for the second service type, wherein the unicast link profile is updated based on the link modification request message, and wherein the second service type is added to the established unicast link based on the link modification request message
	3GPP teaches a same unicast link can support more than one service type and the types and during the unicast link establishment, each UEs self-assign PC5 Link Identifier and associate the PC5 Link Identifier with the Unicast Link Profile for the established unicast link. The Unicast Link Profile identified by PC5 Link Identifier includes application layer identifier and Layer-2 ID of UE A, application layer identifier and Layer 2 ID of UE B and a set ofPC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with QoS parameters (i.e. PQI and optionally Range) (Page 17, 18, §5.2.1.4, Pages, 24, 33, 34).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include information on the second service type and information on QoS flow for the second service type in the link modification request message, and to update the unicast link profile updated based on the link modification request message and to add the second service type to the established unicast link based on the link modification request message in the system of Cheng to comply with 3GPP requirements and to further enhance industrial applicability.


Response to Arguments
7.	Applicant's arguments filed on February 14, 2022 have been fully considered but they are not persuasive. 
8.	Applicant argues “…In this regard, first, the mapping described in 3GPP is “between the application layer identifiers and the Layer-2 IDs used for the unicast links,” and not between application layer identifiers associated with UEs and services supported by the unicast links.
	For instance, it can be assumed that UE1 has application layer ID #1 and
application layer ID #3 and that UE2 has application layer ID #2 and application layer
ID #4. According to claimed aspects, if a unicast link for a first service type is
associated with the pair of application layer ID #1 of UE1 and application layer ID #2
of UE2 and data transmission is initiated for the second service of a second service type, a UE determines whether the application layer ID pair associated with the second
service type is identical to the pair of application layer ID #1 — application layer ID #2.
In addition, if the application layer ID pair for the second service type is identical to the
pair of application layer ID #1 — application layer ID #2, the pre-established unicast
link can be reused. If the second service type is associated with the pair of application
layer ID #3 — application layer ID #4, the UE can establish a new unicast link.…However, 3GPP does not specifically disclose how the layer-2 ID and application layer ID are mapped to each other. 3GPP merely discloses there is mapping between the layer-2 ID and application layer ID. However, it cannot be known in 3GPP whether the layer-2 ID and application layer ID are in one-to-one correspondence or in a one-to-many mapping relationship. As such, 3GPP provides no specific mapping relationship.

A and UE B in an established unicast link, it is unclear whether the same pair of
application layer IDs is used because no specific mapping relationship between the
layer-2 ID and application ID can be known. 
As such, 3GPP fails to disclose the feature in the present invention of reusing a
pre-established unicast link when the pairs of application layer IDs are the same or
establishing a new unicast link if they are not the same.
 	Further, paragraphs [0057]-[0060] of Cheng disclose that when a destination
identifier is the same as a previous identifier and QoS parameters are different, a QoS
flow is added to an pre-established unicast link instead of adding a new unicast link.
	According to Cheng, whether to reuse the pre-established unicast link is
determined by whether a destination identifier is identical to a previous identifier. As
such, Cheng merely discloses considering a destination identifier, i.e., an ID for
identifying a peer UE, and does not disclose considering a pair of application layer IDs
(see paragraphs [0059]-[0060] of Cheng, reproduced below with added emphasis)…”
	Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case, claims merely require, in part, the unicast link supports a plurality of service types associated with a same application layer ID of the first terminal having one or more application layer IDs.
	In other words, the first terminal and the second terminal having more than one application layer IDs, as argued above, is not a claim requirement

 	In this case: Cheng teaches in case that a data transfer for a second QoS flow of a plurality of QoS flows is initiated, identifying whether second application layer ID(s) associated with the second QoS flow is identical to the first of application layer ID(s) of the first terminal and the second terminal; determining to reuse the established unicast link, in case that the second application layer ID(s) associated with the second QoS flow is identical to the first application layer ID(s) of the first terminal and the second terminal (¶ [0057], a connection manager or the V2X layer may determine whether a new data bearer for a new QoS flow is to be setup over the PC5 unicast link or whether an existing data bearer and QoS flow is usable for the new application. ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer temporary station ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0066]);  and modifying the established unicast link for the first service type by adding the second QoS to the established unicast link (Figs. 4, 5, ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same L2 ID or application layer temporary station ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). the QoS parameter may include a plurality of QoS requirements (e.g., relating to different sets of 5G QoS identifiers, data rates, delay budgets, and ranges)., ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link. In contrast, when an existing destination identifier is provided but a new QoS parameter is provided, UE 120a may determine to establish a new QoS flow using an existing unicast link, ¶ [0071]). 
 	Further, 3GPP teaches UE maintains a mapping between the application layer identifiers and the Layer-2 IDs used for the unicast links and the UE provides application information (the service type (e.g. PSID or ITS-AID) of the V2X application, initiating UE's application layer ID and the target UE's application layer ID) for PC5 unicast communication (Pages 17-18, application (identified by PSID or ITS-AID), §5.2.1.4, after successful PC5 unicast link establishment, UE A and UE B use a same pair of Layer-2 IDs for subsequent PC5-S signaling messages exchange and V2X service data transmission. The unicast link profile identified by PC5 Link Identifier includes application layer identifier and Laye2-ID of UE A, application layer identifier and Layer-2 ID of UE B and a set of PC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with the QoS parameter (i.e., PQI and optionally Range), Page 22, a particular service identified by PSID/ITS-AID, Page 26, §5.6.1.4, Page 32-34, §6.3.3.1); Page 14); QoS requirements for different service types (Page 14, which QoS parameter(s) is used, Pages 19-24, §5.4.1.1, §5.4.2, §5.4.3. Table 5.4.4-1). 3GPP further suggests a same PC5 unicast ink can be established for more than one service types (PSID or ITS-AIDs) (Page 33).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish a same unicast link for more than one service types associated with a same application layer ID of the terminal(s) having one or more application layer IDs, and to maintain a mapping of a pair between the application layer ID of the first terminal and the application layer ID of the second terminal associated with the service type(s), and to modify the established unicast link with the second terminal by adding the second service type to reuse the established unicast link in case that the pair of second application layer IDs associated with the second service type is identical to the first pair between the application layer ID of the first terminal and the application layer ID of the second terminal in the system of Cheng to comply with the 3GPP requirements and to further enhance industrial applicability.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477